FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  March 29, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 SHERWOOD BROWN,

               Plaintiff - Appellant,                    No. 13-6005
          v.                                             (W.D. Okla.)
 STACY WARNER, STATE FARM                       (D.C. No. 5:12-CV-01324-M)
 MUTUAL AUTOMOBILE
 INSURANCE COMPANY,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



      After examining appellant’s brief and the appellate record, this court has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Sherwood Brown appeals the district court’s sua sponte

dismissal of the federal complaint he brought against Defendants. In 2007,


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Brown’s automobile collided with a vehicle driven by defendant, Warner. He

filed a lawsuit in Oklahoma state court seeking damages arising from that

incident. The state trial judge entered an interlocutory order adverse to Brown.

His state appeal from that ruling was dismissed as premature and the Oklahoma

Supreme Court denied his petition for certiorari. In his federal complaint, Brown

sought to appeal the decision of the Oklahoma Supreme Court. The federal

district court dismissed Brown’s federal suit, concluding it lacked subject matter

jurisdiction to review the decision of a state court.

      This court reviews a district court’s dismissal for lack of subject matter

jurisdiction de novo. Johnson v. Rodrigues, 226 F.3d 1103, 1107 (10th Cir.

2000). A de novo review of the record in this case reveals the district court

correctly concluded Brown’s federal suit seeks review of a state court judgment

and, thus, there is no federal subject matter jurisdiction. The district court,

however, erroneously dismissed Brown’s complaint with prejudice. See Brereton

v. Bountiful City Corp., 434 F.3d 1213, 1214, 1219 (10th Cir. 2006) (“A

longstanding line of cases from this circuit holds that where the district court

dismisses an action for lack of jurisdiction, as it did here, the dismissal must be

without prejudice.”).




                                         -2-
      Accordingly, the judgment of the United States District Court for the

Western District of Oklahoma is modified to reflect that dismissal of Brown’s

complaint is without prejudice. As so modified, the judgment is affirmed.

                                         ENTERED FOR THE COURT


                                         Michael R. Murphy
                                         Circuit Judge




                                       -3-